        Case 1:17-cv-00159-GSK Document 85-1                      Filed 08/25/21       Page 1 of 22




                                                                                              A-427-828
                                                                                  Remand Redetermination
                                                                                           CIT 17-00159
                                                                                       Public Document
                                                                                         E&C/OA: KLC

                              Dillinger France S.A., v. United States,
                            Court No. 17-00159 (CIT February 18, 2021)

                           FINAL RESULTS OF REDETERMINATION
                               PURSUANT TO COURT REMAND

I.      SUMMARY

        The Department of Commerce (Commerce) has prepared these final results of

redetermination pursuant to the remand order of the U.S. Court of International Trade (the Court)

in Dillinger France S.A., v. United States, Court No. 17-00159 (CIT February 18, 2021)

(Dillinger France). This action arises out of the final determination in the less-than-fair-value

(LTFV) investigation of certain carbon and alloy steel cut-to-length plate from France.1 The sole

issue remanded by the Court is Commerce’s allocation of costs between Dillinger France S.A.

(Dillinger)’s non-prime and prime products based on Dillinger’s books and records, which assign

costs to its non-prime production based on their estimated selling price rather than the actual

costs of production. To comply with the Court’s remand order, Commerce issued a

supplemental questionnaire to Dillinger asking for information pertaining to the physical

characteristics of the non-prime products produced and requested its actual product-specific costs

of production of the non-prime products.2 In its supplemental questionnaire response, Dillinger,



1
  See Certain Carbon and Alloy Steel Cut-to-Length Plate from France: Final Determination of Sales at Less Than
Fair Value, 82 FR 16363 (April 4, 2017) (Final Determination), and accompanying Issues and Decision
Memorandum (IDM); see also Certain Carbon and Alloy Steel Cut-to-Length Plate from Austria, Belgium, France,
the Federal Republic of Germany, Italy, Japan, the Republic of Korea, and Taiwan: Amended Final Affirmative
Antidumping Determinations for France, the Federal Republic of Germany, the Republic of Korea and Taiwan, and
Antidumping Duty Orders, 82 FR 24096 (May 25, 2017) (Amended Final Determination).
2
  See Commerce’s Letter, “Supplemental Questionnaire to Dillinger France S.A.,” dated March 17, 2021 (Remand
Supplemental).
        Case 1:17-cv-00159-GSK Document 85-1                       Filed 08/25/21        Page 2 of 22




however, failed to provide either the physical characteristics of non-prime products produced or

its actual product-specific costs of production of non-prime products, despite arguing that the

actual costs of producing non-prime products should be used. Therefore, upon reconsideration

of the record evidence and to comply with the Court’s remand order, Commerce must rely on the

total cost assigned to the prime and non-prime products as recorded in Dillinger’s normal books

and records in accordance with section 776(a) of the Tariff Act of 1930, as amended (the Act),

because, in light of Dillinger’s failure to provide either information pertaining to the physical

characteristics of non-prime products or the actual product-specific costs of producing non-prime

products, it is the only reasonable record evidence available to use as the cost of production for

the non-prime products produced. As a result, the final estimated weighted-average dumping

margin calculated for Dillinger of 6.15 percent remains unchanged from the Amended Final

Determination.3

II.     BACKGROUND

        In the LTFV investigation, Dillinger explained that, while it valued non-prime

merchandise at the estimated likely selling price in its normal books and records, for the purpose

of reporting costs to Commerce, it revalued all non-prime plates to reflect the average cost of

production for all prime plates produced.4 For the Final Determination, Commerce adjusted the

reported costs for non-prime products to reflect the cost recorded in Dillinger’s normal books

and records (based on estimated sales values) and then allocated the excess costs allocated to

non-prime products (i.e., the difference between the reported and adjusted costs for non-prime

products) to the cost of production for prime products.5 Dillinger challenged Commerce’s


3
  See Amended Final Determination, 82 FR at 24098.
4
  See Memorandum, “Verification of Dillinger France S.A. in the Antidumping Duty Investigation of Certain
Carbon and Alloy Steel Cut-to-Length Plate from France,” dated January 12, 2016 (Cost Verification Report) at 2.
5
  See Final Determination IDM at Comment 11.

                                                        2
        Case 1:17-cv-00159-GSK Document 85-1                         Filed 08/25/21         Page 3 of 22




decision to adjust the reported costs of non-prime products, and this Court affirmed Commerce’s

decision to adjust the reported costs.6 However, the United States Court of Appeals for the

Federal Circuit (Federal Circuit) held that “a remand is required for Commerce to determine the

actual costs of prime and non-prime products.”7 Specifically, the Federal Circuit held that

Dillinger’s books and records, although in accordance with Generally Accepted Accounting

Principles, relied on “likely selling prices” rather than reporting the actual cost of product for

non-prime plate and further held that, because such information was not “based on the cost of

production,” Commerce erred on relying on Dillinger’s books and records.8 On February 18,

2021, this Court remanded the final determination to Commerce with the instruction to “issue a

redetermination consistent with the opinion of the Court of Appeals.”9

         On March 17, 2021, Commerce reopened the record and issued a supplemental

questionnaire to Dillinger to obtain the physical characteristics of the non-prime products

produced and the actual cost of producing the non-prime products.10 Because Commerce has an

obligation to ensure that the reported costs of production reasonably reflect the cost of producing

the merchandise under consideration,11 we specifically explained that it was not appropriate to


6
  See Dillinger France S.A. v. United States, 350 F. Supp. 3d 1349, 1375 (Ct. Int’l Trade Oct. 31, 2018), sustained
after remand, 393 F. Supp. 3d 1225 (CIT 2019).
7
  See Dillinger France S.A. v. United States, 981 F.3d 1318, 1321 (Fed. Cir. 2020) (Dillinger France II).
8
  Id.
9
  See Order in Dillinger France II.
10
   See Remand Supplemental. On March 25, 2021, Dillinger filed a motion to clarify the scope of the remand. See
Motion to Clarify Scope of Remand (March 25, 2021) (ECF 74, 75). On March 26, 2021, the United States Court of
International Trade issued a stay order. See Order to Stay Proceedings (March 26, 2021) (ECF 76). On April 15,
2021, Commerce filed its response to the motion to clarify. See Response to Motion to Clarify (April 15, 2021)
(ECF 77). On April 21, 2021, the United States Court of International Trade issued an order denying the motion to
clarify. See Order Denying Motion to Clarify Scope of Remand (April 21, 2021) (ECF 78).
11
   See section 773(f)(1)(A) of the Act (stating that “{c}osts shall normally be calculated based on the records of the
exporter or producer of the merchandise, if such records are kept in accordance with the generally accepted
accounting principles of the exporting country (or the producing country, where appropriate) and reasonably reflect
the costs associated with the production and sale of the merchandise.” (emphasis added.)) Additionally, the Court
has recognized that Commerce “must ensure that {a respondent’s} reported costs capture all of the costs incurred by
the respondent in producing the subject merchandise’ before it can appropriately use that respondent’s cost
allocation methodology.” See Sidenor Indus. SL v. United States, 664 F. Supp. 2d 1349 (Ct. Int’l Trade Oct. 30,
2009) (quoting Myland Indus., Ltd. v. United States, 31 CIT 1696, 1703 (Ct. Int’l Trade Oct. 25, 2007)).

                                                          3
        Case 1:17-cv-00159-GSK Document 85-1                         Filed 08/25/21         Page 4 of 22




rely on the overall average cost of producing all prime products as a surrogate for the actual cost

of producing the specific non-prime products produced and requested that Dillinger provide the

actual product-specific cost of production of the non-prime products.12 Commerce requires

accurate and complete product-specific production cost information because such information:

(1) provides the basis for determining whether comparison market sales were made in the

ordinary course of trade and can be used to calculate normal value; (2) is used in the difference-

in-merchandise analysis; and (3) in certain other instances, is used as the basis for normal value

itself.13 Indeed, both the Federal Circuit and this Court have recognized that Commerce

appropriately analyzes reported product-specific costs of production.14 Moreover, the Federal

Circuit has recognized that requiring costs to reflect cost differences attributable to physical

characteristics ensures that product-specific costs are reflective of the actual costs incurred to

produce specific products and has explained that “{r}eliance on physical characteristics, because

of its ability to promote consistency, is a predictable methodology that is administrable across all

investigations and administrative reviews.”15

         On June 23, 2021, Dillinger submitted its response to Commerce’s supplemental

questionnaire.16 In its supplemental questionnaire response, Dillinger provided neither the

physical characteristics of non-prime products produced nor the actual product-specific costs of

production for the non-prime products.17 Specifically, concerning Commerce’s request for the


12
   See Remand Supplemental at 3.
13
   See, e.g., Notice of Final Results of Antidumping Duty Administrative Review: Stainless Steel Bar from India, 70
FR 54023 (September 15, 2005), and accompanying IDM at Comment 1.
14
   See generally Thai Plastic Bags Indus. Co. v. United States, 853 F. Supp. 2d 1267 (Ct. Int’l Trade June 18, 2012),
aff’d, Thai Plastic Bags Indus. Co. v. United States, 746 F.3d 1358 (Fed. Cir. 2014) (Thai Plastic Bags); see also
Hyundai Electric & Energy Systems Co., Ltd, v. United States, 466 F. Supp. 3d 1303, 1309 (Ct. Int’l Trade Aug. 4,
2020).
15
   See Thai Plastic Bags, 746 F.3d at 1368.
16
   See Dillinger’s Letter, “Supplemental Questionnaire Response,” dated June 23, 2021 (Remand Supplemental
Response).
17
   Id.

                                                          4
        Case 1:17-cv-00159-GSK Document 85-1                           Filed 08/25/21         Page 5 of 22




physical characteristics of non-prime products, Dillinger reiterated that, as explained during the

investigation, it was not able to identify all of the physical characteristics of non-prime products

and that it had reported the physical characteristics at the greatest level of detail possible.18

Moreover, despite Commerce’s explicit request that Dillinger provide the actual product-specific

costs of production for the non-prime products, after explaining that its “system uses actual cost

and consumption of inputs and actual yields to calculate actual per ton costs... for broad product

groups of regular plates and line-pipe plates, not individual products”19 and that “actual costs for

these products are also not differentiated between prime and non-prime merchandise,”20

Dillinger reiterated that it based its costs for producing non-prime products on the “average

actual total cost of manufacture for all plate sold.”21 In other words, Dillinger did not provide

the product-specific actual cost of production for the non-prime products, even though it

explained that all production “is made to order and non-prime plate results from the normal

production of making plate for the specific customer order,”22 that its “system uses actual cost

and consumption of inputs and actual yields,” and that its system “calculates the production cost

and inventory value for broad product groups.”23

III.     ANALYSIS

         As summarized above, the Federal Circuit remanded Commerce’s final determination in

its LTFV investigation to “determine the actual costs of prime and non-prime products”


18
   Id. at 10.
19
   See Remand Supplemental Response at 7.
20
   Id. at 8.
21
   Id. at 5 (emphasis in the original).
22
   Id. at 10.
23
   Id. at 7. At verification, Commerce confirmed that Dillinger reported product-specific costs for the products
selected for individual examination. See, e.g., Cost Verification Report at 17 (explaining “{w}e noted through our
detailed testing of the selected products that the standard slab costs reflect the standard cost of alloys, yield loss,
scrap offset and processing costs that is specific to the product being produced and its associated characteristics.”);
and Cost Verification Report at 20 (explaining “{w}e noted through our testing that given the same or similar
production process, different products are allocated different costs relative to their processing times.”)

                                                           5
        Case 1:17-cv-00159-GSK Document 85-1               Filed 08/25/21     Page 6 of 22




produced by Dillinger during the relevant time period.24 During the investigation, Dillinger

provided the information necessary to calculate the actual costs of production for prime products.

As explained in detail here, in response to our remand supplemental questionnaire, Dillinger did

not provide Commerce with the information needed to calculate the actual costs of production

for the non-prime products. Specifically, Dillinger neither provided Commerce with the actual

product-specific costs of producing the non-prime products nor with the physical characteristics

of the non-prime products produced. As the total actual costs incurred by Dillinger, and verified

by Commerce,25 must be allocated to all products produced, including prime and non-prime

products, not knowing the actual cost of producing the non-prime merchandise directly impacts

the amount of costs assigned to the production of the prime products. If too much or too little

cost is assigned to the non-prime products, then too little or too much cost is assigned to the

prime products produced, respectively. Dillinger has not provided the actual costs of production

of non-prime products.26 Therefore, pursuant to section 776(a)(1) of the Act, we have relied on

the total cost of production for both prime and non-prime merchandise as recorded in Dillinger’s

normal books and records as facts otherwise available to comply with the Court’s order.

     A. Necessary Information is Missing from the Record

        Commerce does not have information on the record of this proceeding that is necessary

within the meaning of section 776(a)(1) of the Act. Specifically, despite Commerce’s request

that Dillinger submit the product characteristics of the non-prime products and the actual

product-specific cost of producing non-prime products to determine the actual cost of production

for the prime and non-prime products, Dillinger did not submit either the physical characteristics



24
   See Dillinger France II, 981 F.3d at 1324.
25
   See Cost Verification Report at 10.
26
   See Remand Supplemental Response at 5-10.

                                                 6
        Case 1:17-cv-00159-GSK Document 85-1                      Filed 08/25/21   Page 7 of 22




of the non-prime products or the product-specific actual cost information.27 Dillinger is the sole

party in control of the actual production information. It is incumbent on the company to make a

reasonable attempt to provide the actual product-specific cost information. Dillinger explained

that it was unable to provide the actual cost of production of the non-prime merchandise and, as a

result, we do not have the actual cost of production information for the non-prime products

produced. Section 776(a)(1) of the Act provides, subject to section 782(d) of the Act, that

Commerce shall select from among the facts otherwise available on the record if necessary

information is not available on the record of a proceeding.

        While Dillinger attempts to downplay the necessity of the product-specific actual cost of

production information by arguing that because the “COM for the non-prime CONNUMs

reported by Dillinger corresponds to the average actual total cost of manufacture for all plate

sold during the POI,”28 it had “properly reported the COP for non-prime merchandise based upon

actual costs of production,”29 we disagree. It is well-settled that Commerce analyzes and relies

upon product-specific costs.30 It is not appropriate to substitute the “average actual total cost of

manufacturing for all plate sold during the POI” for the actual product-specific costs. The use of

an “average cost” would not, by definition, comply with the Federal Circuit’s order to determine

the “actual costs of prime and non-prime products”31 because it assigns the same cost to products

with varying physical characteristics. Indeed, the distortive nature of simply taking the average

cost of all products can be seen by the wide disparity in the reported actual total cost of




27
   See supra notes 14 through 19 and accompanying text.
28
   See Remand Supplemental Response at 5 (emphasis in the original).
29
   Id. at 6.
30
   See supra notes 10 through 13 and accompanying text.
31
   See Dillinger France II, 981 F.3d at 1321.

                                                       7
        Case 1:17-cv-00159-GSK Document 85-1                        Filed 08/25/21        Page 8 of 22




manufacturing amounts for prime products.32 Moreover, Dillinger acknowledged that the non-

prime products can vary by size, specification, and grade, which indicates that the associated

costs vary, as well.33

        Dillinger’s acknowledgment that non-prime products can vary by size, specification, and

grade illustrates how Dillinger’s inability to provide the actual physical characteristics of the

non-prime products prevents Commerce from adjusting the reported overall average cost of

prime products in an effort to estimate the actual product-specific costs of non-prime products.

We note that, while Dillinger implies that it reported some of the physical characteristics (i.e.,

“Dillinger is not able to identify all physical characteristics of the non-prime merchandise”),34

the record demonstrates that Dillinger did not report any of the physical characteristics of the

non-prime products in a useable manner. Specifically, Dillinger explained that, for the few non-

prime products for which it reported physical dimensions, the reported physical dimensions

actually represent only certain potential dimensions for the plates covered by a small number of

the sales of non-prime products.35 In other words, while Dillinger submitted invoices to

demonstrate that the non-prime products were plates (i.e., the merchandise under consideration),

the invoices did not contain precise information pertaining to the actual physical characteristics

of the non-prime products.36 Therefore, because the Federal Circuit has recognized that

requiring costs to reflect cost differences attributable to physical characteristics ensures that

product-specific costs reflect the actual costs to produce specific products,37 Dillinger’s failure to


32
   See Dillinger’s Letter, “Certain Carbon and Alloy Steel Cut-to-Length Plate from France; Dillinger France S.A.
Second Supplemental Section D Response Part II,” dated September 28, 2016 at Exhibit SD-24 (containing a
printout of Dillinger’s COP database labeled “DFCOP03”).
33
   Id.
34
   See Remand Supplemental Response at 7.
35
   See Dillinger’s Letter, “Certain Carbon and Alloy Steel Cut-To-Length Plate from France; Dillinger France S.A.
Second Supplemental Sections D & E Response,” dated October 13, 2016 at 6.
36
   See, e.g., Remand Supplemental Response at Exhibit R-1.
37
   See Thai Plastic Bags, 746 F.3d at 1368.

                                                        8
          Case 1:17-cv-00159-GSK Document 85-1              Filed 08/25/21     Page 9 of 22




submit the physical characteristics of the non-prime products precludes Commerce from

estimating the actual costs of the non-prime products.

           Because Dillinger did not submit the physical characteristics of the non-prime products

and incorrectly claimed that the reported overall average cost of prime products was sufficient,

rather than submit the requested product-specific actual cost of production data as requested,

Commerce does not have the necessary information to determine the actual cost of production of

non-prime products. Therefore, Commerce must select from among the facts otherwise available

to replace that missing information, pursuant to 776(a)(1) of the Act.

       B. Commerce Satisfied Its Obligation to Provide Dillinger with the Opportunity to

           Supply the Necessary Information

           Commerce satisfied its obligation under section 782(d) of the Act, because Commerce

notified Dillinger of the deficiencies in the information it had reported and afforded Dillinger the

opportunity to submit the necessary information.38 Section 782(d) of the Act provides that if

Commerce determines that a response to a request for information does not comply with the

request, Commerce will so inform the party submitting the response and will, to the extent

practicable, provide that party the opportunity to remedy or explain the deficiency. If the party

fails to remedy the deficiency within the applicable time limits, Commerce may, subject to

section 782(e) of the Act, disregard all or part of the original and subsequent responses, as

appropriate. Section 782(e) of the Act states further that Commerce shall not decline to consider

submitted information if all of the following requirements are met: (1) the information is

submitted by the established deadline; (2) the information can be verified; (3) the information is

not so incomplete that it cannot serve as a reliable basis for reaching the applicable



38
     See Remand Supplemental at 3.

                                                   9
          Case 1:17-cv-00159-GSK Document 85-1                   Filed 08/25/21   Page 10 of 22




determination; (4) the interested party demonstrated that it acted to the best of its ability; and (5)

the information can be used without undue difficulties.

           As explained above, Commerce satisfied its obligation under section 782(d) of the Act

when it reopened the record and issued a supplemental questionnaire to Dillinger with the

explanation that the information submitted during the LTFV investigation (i.e., the overall

average actual cost of products sold during the period of investigation (POI)) was insufficient

and that Commerce required the actual product-specific cost of production of the non-prime

products produced. Rather than submit the requested product-specific information, Dillinger

maintained that the information that it had submitted previously was sufficient because it was

based on production value, rather than sales value.39 Moreover, section 782(e) of the Act does

not require that Commerce use the overall average cost data because, as explained above, the use

of the overall average cost of all products as a proxy for the actual product-specific cost of

production of the non-prime products cannot serve as a reliable basis for calculating an

antidumping margin within the meaning of section 782(e)(3) of the Act.40 Therefore, because

the physical characteristics of the non-prime products and the product-specific cost of production

of non-prime products is necessary information that is missing from the record, despite

Commerce’s reopening of the record to obtain the information, Commerce is selecting from

among the facts otherwise available on the record to determine the cost of production of prime

and non-prime products, pursuant to section 776(a)(1) of the Act.

       C. Use of Facts Available

           Pursuant to section 776(a) of the Act, Commerce will use “facts otherwise available” to

fill gaps in the record if: (1) necessary information is not available; or (2) an interested party


39
     See Remand Supplemental Response at 6.
40
     See supra notes 29 through 31 and accompanying text.

                                                            10
       Case 1:17-cv-00159-GSK Document 85-1                          Filed 08/25/21        Page 11 of 22




withholds information requested by Commerce, fails to provide the information by the deadline

or in the manner requested, significantly impedes the proceedings, or provides information that

cannot be verified. As discussed above, because Dillinger was unable to provide Commerce

with the requested information, and because such information is necessary and missing from the

record, we are selecting from among the facts otherwise available to fill the gap, pursuant to

section 776(a)(1) of the Act.

         In particular, Dillinger has explained that its system does not record the physical

characteristics of the non-prime products produced or the actual product-specific costs of

producing the non-prime products.41 Indeed, we acknowledge that Dillinger informed us of its

inability to report the physical characteristics of non-prime products during the investigation.42

Moreover, there is no evidence on the record to demonstrate that Dillinger does, in fact, track the

physical characteristics of non-prime products produced or the actual product-specific costs of

the non-prime products.43

         Specifically, Commerce is using the cost assigned to the prime and non-prime

merchandise as recorded in Dillinger’s normal books and records (the cost assigned to the non-

prime merchandise is based on Dillinger’s estimated selling price of the non-prime products), as

facts otherwise available. We have selected the estimated selling prices of the non-prime

products as facts otherwise available because this amount is used by Dillinger in its normal

books and records; importantly, was verified by Commerce; and it is the best information

available on the record.44



41
   See Remand Supplemental Response at 4 and 8.
42
   Id. at 4.
43
   See, e.g., Cost Verification Report.
44
   See Cost Verification Report at 2 (explaining that “products that are downgraded to non-prime are valued at their
estimated likely selling price in the CO module,” and that we traced the total value that Dillinger reported as being
assigned to non-prime products in its normal books and records to Dillinger France’s POI trial balance).

                                                         11
          Case 1:17-cv-00159-GSK Document 85-1                      Filed 08/25/21        Page 12 of 22




IV.       INTERESTED PARTY COMMENTS

          On July 29, 2021, Commerce released the draft results of redetermination to all interested

parties, and invited parties to comment.45 On August 5, 2021, we received comments from

Dillinger and Nucor Corporation (Nucor), which are summarized below.46

      1. Whether Necessary Information is Missing from the Record

Dillinger’s Comments:47

          As recognized by both the Federal Circuit and the Court, the sole issue in dispute is
           Commerce’s shifting of costs from non-prime to prime products.
          No party to the proceeding ever challenged Dillinger’s reported cost information or the
           reported physical characteristics of non-prime products. Moreover, the Federal Circuit
           did not identify a problem attributable to Dillinger’s submitted cost information or the
           reported physical characteristics of non-prime products.
          Commerce accepted and verified the reported costs of both prime and non-prime
           products. Indeed, in its calculations Commerce accepted the “Total Extended Cost of
           Non-Prime Products as Reported” and then shifted those costs to prime products (i.e.,
           Commerce never challenged the underlying amount of costs reported for non-prime
           products).
          During the LTFV investigation, Dillinger notified Commerce of its difficulties in
           reporting the physical characteristics of non-prime products.
          Section 782(c) of the Act mandates that Commerce “shall consider the ability of the
           interested party to submit the information in the requested form and manner and may
           modify such requirements to the extent necessary to avoid imposing an unreasonable
           burden on that party.”
          Dillinger reported the actual costs of non-prime products at the highest level of
           specificity permitted by its normal books and records (i.e., the average actual cost of all
           plate sold during the POI). The overall average cost of prime plates best represents the
           actual cost of non-prime products because prime and non-prime products are produced in
           the same manufacturing lot using the same materials and production processes whereas
           Commerce’s use of resale value portrays non-prime products as being cheaper to
           produce.
          The costs of non-prime products have no impact on the margin calculation because the
           quantity of home market sales of non-prime products is quite small, and no non-prime
           products were sold to customers in the United States.

45
   See Draft Results of Redetermination Pursuant to Court Remand, Certain Carbon and Alloy Steel Cut-to-Length
Plate from France, Dillinger France S.A., v. United States, Court No. 17-00159 (Ct. Int’l Trade Feb. 18, 2021), dated
July 29, 2021 (Draft Results of Redetermination).
46
   See Dillinger’s Letter, “Comments on Draft Results of Redetermination,” dated August 5, 2021 (Dillinger’s
Comments); see also Nucor’s Letter, “Comments on Draft Results of Redetermination,” dated August 5, 2021
(Nucor’s Comments).
47
   See Dillinger’s Comments at 2-5.

                                                         12
       Case 1:17-cv-00159-GSK Document 85-1                         Filed 08/25/21        Page 13 of 22




Commerce’s Position:

        We continue to find that, because Dillinger failed to submit either the actual product-

specific costs of producing the non-prime products or the physical characteristics of the non-

prime products, Commerce does not have the information that is necessary to calculate the actual

costs of prime and non-prime products. As explained above, Commerce has an obligation to

ensure that the reported costs of production reasonably reflect the cost of producing the

merchandise under consideration and necessarily analyzes information pertaining to the cost of

producing the merchandise under consideration on both an aggregate and product-specific

basis.48 Moreover, the Federal Circuit specifically ordered a remand requiring Commerce to

“determine the actual costs of prime and non-prime products.”49 Indeed, given the combination

of the Federal Circuit’s directive that Commerce “determine the actual costs of prime and non-

prime products” and Commerce’s long-standing judicially approved practice of analyzing costs

on a CONNUM-specific basis,50 it is perplexing that Dillinger asserts that its failure to submit

the actual product-specific costs of producing non-prime products or, at a minimum, the physical

characteristics of non-prime products as Commerce requested, has not resulted in a record

lacking necessary information.

        Dillinger’s argument that section 782(c) of the Act requires that Commerce depart from

its long-standing, judicially approved practice of analyzing costs on a CONNUM-specific basis

because Dillinger cannot provide the necessary information is misplaced.51 Section 776(a)(1) of


48
   See supra notes 12 through 15 and accompanying text.
49
   See Dillinger France II, 981 F.3d at 1321.
50
   See Thai Plastic Bags, 746 F.3d at 1368.
51
   Section 782(c) of the Act provides that “{i}f an interested party, promptly after receiving a request from the
administering authority or the Commission for information, notifies the administering authority or the Commission
(as the case may be) that such party is unable to submit the information requested in the requested form and manner,
together with a full explanation and suggested alternative forms in which such party is able to submit the


                                                        13
       Case 1:17-cv-00159-GSK Document 85-1                       Filed 08/25/21        Page 14 of 22




the Act requires that Commerce apply facts otherwise available if “necessary information is not

available on the record.” Unlike section 776(a)(2)(B) of the Act which requires that Commerce

consider section 782(c) of the Act before applying facts available when an interested party fails

to provide requested information by the deadlines or in the form and manner requested, section

776(a)(1) of the Act simply requires that necessary information is not available on the record.

Here, as discussed above, information pertaining to the actual cost of producing the non-prime

products and their physical characteristics is necessary information and Dillinger’s assertion that

it is unable to provide the necessary information does not create an obligation for Commerce to

depart from its long-standing, judicially approved practice of analyzing costs on a CONNUM-

specific basis.

        Further, Dillinger’s argument that Commerce must accept the overall average cost of

prime products as a surrogate for the actual costs of producing non-prime products because no

party challenged Dillinger’s reported costs of non-prime products or its reporting of physical

characteristics is meritless. In the Preliminary Determination, Commerce adjusted Dillinger’s

reported costs of non-prime products, which reflected the average cost of producing all prime

plate products sold during the POI, to reflect the costs recorded in Dillinger’s normal books and

records (i.e., based on estimated sales value).52 For the Final Determination, Commerce agreed

with the petitioner’s argument that Commerce should continue to adjust Dillinger’s reported

costs of non-prime products.53 In other words, despite Dillinger’s argument that no party


information, the administering authority or Commission (as the case may be) shall consider the ability of the
interested party to submit the information in the requested form and manner and may modify such requirements to
the extent necessary to avoid imposing an unreasonable burden on that party” (emphasis added). Section 782(c) of
the Act does not require that Commerce alter its judicially approved practice of analyzing costs on a CONNUM-
specific basis.
52
   See Certain Carbon and Alloy Steel Cut-To-Length Plate from France: Preliminary Determination of Sales at
Less Than Fair Value and Postponement of Final Determination, 81 FR 79437 (November 14, 2016) (Preliminary
Determination), and accompanying Preliminary Decision Memorandum at 15.
53
   See Final Determination IDM at Comment 11.

                                                       14
          Case 1:17-cv-00159-GSK Document 85-1               Filed 08/25/21   Page 15 of 22




challenged Dillinger’s reporting of the cost of producing the non-prime products, Commerce

identified a problem with Dillinger’s reported costs of non-prime products and adjusted them in

the Preliminary Determination and the petitioner explicitly argued that Commerce should

continue to adjust Dillinger’s reported costs for the final determination. Dillinger’s claim that

Commerce’s use of Dillinger’s reported costs of non-prime products as the starting point in its

calculation of the adjustment (i.e., the fact that Commerce’s calculated adjustment began by

referencing the “Total Extended Cost of Non-Prime Products as Reported”) somehow equates to

an implicit acceptance of those costs is incorrect. Commerce explained above why the overall

average cost of producing prime products is not an appropriate substitute for actual product-

specific costs of production.54

           Concerning Dillinger’s argument that no party ever challenged Dillinger’s reporting of

the physical characteristics of non-prime products, the combination of Dillinger’s admission that

it could not report the physical characteristics of non-prime products, Commerce’s decision to

accept the allocation of total costs assigned to non-prime products as recorded in Dillinger’s

normal books and records (i.e., the estimated sales value), and the fact that no non-prime

products were sold to customers in the United States (i.e., the non-prime products sold in the

home market would never serve as a potential match to products sold in the United States),

rendered a discussion of Dillinger’s inability to report the physical characteristics of non-prime

products unnecessary for the Final Determination. While Dillinger’s reporting of the physical

characteristics was not relevant for the final determination, the accurate reporting of the physical

characteristics of non-prime products became necessary once the Federal Circuit held that

Commerce must determine the actual costs of prime and non-prime products. Accordingly,



54
     See supra notes 30 through 33 and accompanying text.

                                                        15
         Case 1:17-cv-00159-GSK Document 85-1              Filed 08/25/21      Page 16 of 22




Commerce reopened the record and issued a supplemental questionnaire to obtain the

information deemed necessary by the Federal Circuit (i.e., the actual CONNUM-specific costs of

non-prime products and the physical characteristics of non-prime products).55 As discussed

above, Dillinger did not submit the requested information.56

         Finally, Dillinger’s argument that the costs of non-prime products have no impact on the

margin calculation is flawed. It is a non sequitur to state that “the only issue related to non-

prime merchandise that was challenged in this case was Commerce’s shifting of reported costs

from non-prime to prime merchandise”57 and then argue that the issue has no impact on the

margin calculation. Because the shifting of costs from prime to non-prime products has a direct

effect on the costs of both product groups, it directly affects the results of the sales-below-cost

test and calculation of constructed value profit regardless of whether non-prime products were

sold in the United States. Indeed, the fact that the weighted-average dumping margin changes as

a result of the allocation of costs between prime and non-prime products demonstrates that there

is an impact on the calculated weighted-average dumping margin, and it also illustrates why

ensuring the accurate reporting of product-specific production costs is an essential step in

Commerce’s obligation to ensure that the reported costs reasonably reflect the cost of producing

the merchandise under consideration.58

     2. The Use of Facts Available

Dillinger’s Comments:59

         Dillinger neither impeded the proceeding nor withheld information requested by
          Commerce.


55
   See Remand Supplemental.
56
   See notes 16 through 23 and accompanying text.
57
   See Dillinger’s Comments at 2.
58
   See supra note 11.
59
   See Dillinger’s Comments at 6-8.

                                                    16
           Case 1:17-cv-00159-GSK Document 85-1              Filed 08/25/21    Page 17 of 22




           The average actual cost of producing prime products is the best available information on
            the record to value non-prime products, and the fact that the reported costs of non-prime
            products reflect an average does not diminish the fact that they reflect actual costs.
           The reported cost of non-prime products meets all of the requirements of section 782(e)
            of the Act because the average actual cost of prime products, which was verified, was
            submitted by the established deadline, can serve as a reliable basis for reaching a final
            determination, and can be used without undue difficulties.
           Commerce’s use of estimated selling prices does not vary by CONNUM and physical
            characteristics even though it rejected Dillinger’s reported costs of non-prime plates
            because the costs did not vary by CONNUM and physical characteristics. Indeed,
            Commerce’s use of estimated sales values is precisely what the Federal Circuit found
            unlawful.
           While Commerce states that it cannot accept the per-unit costs reported for non-prime
            products, Commerce, in effect, actually does accept the per-unit amounts reported by
            Dillinger and then proceeds to shift a portion of the costs to prime products (i.e.,
            Commerce never challenged the total amount of costs reported for non-prime products).
           Because no party has challenged the reported verified costs of prime plates, it is
            inappropriate to adjust the reported costs of prime plates. Indeed, the Court has
            recognized, facts available can only be used to fill an “informational gap” and cannot be
            used to adjust unchallenged record information.

Nucor’s Comments:60

          Commerce’s decision to rely on the costs assigned to non-prime products in Dillinger’s
           normal books and records (i.e., estimated selling prices) as facts otherwise available is
           consistent with both the Federal Circuit’s remand order and the Act.
          Section 776(a)(1) requires that Commerce use facts otherwise available if necessary
           information is missing from the record.
          The Federal Circuit directed Commerce to determine the actual costs of producing prime
           and non-prime products.
          Because Commerce did not have the actual costs of producing non-prime products on the
           record (i.e., the information that Commerce was directed by the Federal Circuit to use),
           Commerce notified Dillinger of the reporting deficiency and issued a supplemental
           questionnaire to obtain the necessary information.
          Dillinger did not provide the actual costs of producing non-prime products; thus,
           Commerce appropriately resorted to facts otherwise available in light of the gap in the
           record.
          Commerce explained that it selected the estimated selling prices of non-prime products as
           facts otherwise available because it is the amount used by Dillinger in its normal books
           and records, was verified by Commerce, and represents the best information available on
           the record.




60
     See Nucor Comments at 3-5.

                                                   17
       Case 1:17-cv-00159-GSK Document 85-1                          Filed 08/25/21         Page 18 of 22




Commerce’s Position:

         We continue to apply facts otherwise available, pursuant to section 776(a)(1) of the Act,

because necessary information (i.e., the actual CONNUM-specific costs of producing non-prime

products) is not available on the record. Section 776(a)(1) of the Act simply requires that

necessary information is missing from the record and does not, unlike section 776(a)(2) of the

Act, consider whether a party has impeded a proceeding or withheld information. Section 776(a)

of the Act states that either necessary information is missing from the record or an interested

party has impeded the proceed or withheld information. There is no and statement; section

776(a) does not require both conditions to be met to apply facts otherwise available. Indeed, in a

recent case this Court held that section 776(a) of the Act has several layers and multiple uses,

stating “{n}otably, paragraphs (1) and (2) are in the alternative, joined by the word ‘or,’ meaning

that Commerce must use facts otherwise available if either necessary information is not available

or the circumstances in paragraph (2) apply.” 61 Accordingly, Dillinger’s argument that it neither

withheld information nor impeded the proceeding is irrelevant. What is required is merely that

one of the conditions provided by the statute is met – here, the record is missing necessary

information and, thus, one of the conditions under section 776(a) of the Act is met.

         We disagree with Dillinger’s assertions that the overall average cost of producing non-

prime plates satisfies the requirements of section 782(e) of the Act and represents the best

available information on the record and that the use of facts otherwise available is not necessary.

Section 782(e) of the Act provides that:

         Commerce shall not decline to consider submitted information if all of the
         following requirements are met: (1) the information is submitted by the
         established deadline; (2) the information can be verified; (3) the information is not

61
  See Hung Vuong Corp. v. United States, 483 F. Supp. 3d 1321, 1336 (Ct. Int’l Trade Dec. 3, 2020) (further
explaining that the first pathway for applying the facts otherwise available analysis focuses solely on the absence of
necessary information, not the reason why it is missing).

                                                          18
       Case 1:17-cv-00159-GSK Document 85-1                 Filed 08/25/21      Page 19 of 22




        so incomplete that it cannot serve as a reliable basis for reaching the applicable
        determination; (4) the interested party demonstrated that it acted to the best of its
        ability; and (5) the information can be used without undue difficulties.

As explained previously, the use of the overall average cost of producing prime products cannot

serve as a reliable basis for calculating an accurate weighted-average dumping margin because it

assigns the same costs to products with varying physical characteristics even though there is, in

fact, a wide disparity in the reported actual total cost of manufacturing amounts for prime

products.62

        Dillinger’s contention that the use of the overall average actual cost of producing prime

plates satisfies the Federal Circuit’s directive because it necessarily results in the calculation of

the actual aggregate costs of producing non-prime products is false. As discussed above, while

Dillinger knows its total costs of producing all products (i.e., prime and non-prime products),63

Dillinger does not record the actual product-specific costs of producing non-prime products.64

Dillinger’s argument that the overall average cost of producing all of its prime products equals

the product-specific cost of the non-prime plates produced assumes, without evidence, that the

product mixes of prime and non-prime products produced during the period are identical. If

Dillinger had wanted to present evidence of the specific non-prime products produced, it could

have relied on production reports or finished goods inventory excerpts to show which production

runs resulted in the production of non-prime plates. Dillinger chose not to do so. Because

Dillinger has not reported the actual product-specific costs of producing non-prime products and,

because Commerce has verified the total costs of producing all products during the POI,65 we are

relying on the allocation of costs between prime and non-prime products recorded in Dillinger’s


62
   See notes 31 through 33 and accompanying text.
63
   See supra note 25.
64
   See supra note 20.
65
   See supra note 25.

                                                    19
          Case 1:17-cv-00159-GSK Document 85-1               Filed 08/25/21    Page 20 of 22




normal books and records as the best available information. While we recognize that the use of

the non-prime cost information recorded in Dillinger’s normal books and records (i.e., the

estimated sales prices) does not vary by CONNUM and does not reflect cost differences

attributable to the physical characteristics, this information is preferrable because it is based on

the actual costs Dillinger assigns to the non-prime products produced in its normal books and

records.

           Dillinger’s argument that, because no party challenged Dillinger’s reported costs of prime

plates, Commerce is precluded from adjusting the costs of prime plates by allocating the

difference between the reported cost of non-prime plates and actual costs of non-prime plates

recorded in Dillinger’s normal books and records, is factually incorrect and meritless. As

discussed above, Commerce identified a problem with Dillinger’s reported costs of non-prime

products in the Preliminary Determination and the petitioner explicitly argued that Commerce

should continue to adjust Dillinger’s reported costs for the final determination.66 In other words,

both Commerce and the domestic industry identified a problem with Dillinger’s reported costs of

non-prime products. In Dillinger’s normal books and records, Dillinger uses the costs assigned

to non-prime products (i.e., the estimated sales prices) as an offset to the total pool of costs

incurred, and the result net costs are allocated to the prime products produced.67 Because

Dillinger treats the costs of non-prime products as an offset to prime product costs in its normal

books and records, absent the reporting of the actual product-specific costs of production for the

non-prime products, any adjustment to the costs assigned to non-prime product costs necessarily

affects the costs assigned to prime products. Consequently, when faced with these facts, using




66
     See supra notes 49 through 50 and accompanying text.
67
     See Final Determination IDM at Comment 11.

                                                        20
          Case 1:17-cv-00159-GSK Document 85-1               Filed 08/25/21    Page 21 of 22




costs from Dillinger’s normal books and records as facts otherwise available to fill the gaps for

the missing information is reasonable.

           Finally, Dillinger’s argument that Commerce’s use of the total reported costs assigned to

non-prime products as the starting point in its calculation of its adjustment somehow constitutes

an implicit acceptance of the reported costs of non-prime products is baseless. The logical

extension of this argument is that, when a respondent chooses to create a gap in the record or

report inaccurate or distortive information, Commerce is precluded from adjusting the reported

costs by determining the difference between the appropriate amount and the reported inaccurate

amount. Such an extension would necessitate that Commerce choose between forgoing its

statutory obligation to ensure that the reported costs reasonably reflect the cost of producing the

merchandise under consideration68 or disregarding the reported information in total and, because

the accurate information could have been reported, applying facts available with an adverse

inference. Similarly, the fact that neither Commerce nor the domestic industry challenged the

mathematical calculation of the average cost of producing prime products once Commerce

determined that the use of such an average was inappropriate somehow equates to an acceptance

of the total costs assigned to non-prime products using that methodology is farcical. As

explained previously, the use of the average cost of producing all prime products sold is not an

appropriate estimate of the average cost of producing non-prime products.69

V.         FINAL RESULTS OF REDETERMINATION

           For the reasons discussed above, we have continued to use the approach presented in the

draft results of redetermination as the approach in these final results of redetermination. As a

result of its redetermination, Commerce is relying on the cost assigned to the prime and non-


68
     See section 773(f)(1)(A) of the Act.
69
     See supra notes 28 through 33 and accompanying text.

                                                        21
      Case 1:17-cv-00159-GSK Document 85-1                Filed 08/25/21     Page 22 of 22




prime products as recorded in Dillinger’s normal books and records as facts otherwise available

pursuant to section 776(a)(1) of the Act because Dillinger failed to provide its actual product-

specific cost of production of non-prime products. As a result, Dillinger’s final estimated

weighted-average dumping margin of 6.15 percent remains unchanged from the Amended Final

Determination.

                               8/24/2021



 X

  Signed by: CHRISTIAN MARSH
____________________________
Christian Marsh
Acting Assistant Secretary
 for Enforcement and Compliance




                                                22
